The opinion of the court was delivered by
Taft, J.
1. The law of this State authorizes the selectmen of any town to permit the use of billiard tables, un- . der regulations prescribed by them, R. L. s. 4070; or they may forbid the use of them, s. 4068.
This law being in force, the village of Middlebury was chartered and given the power to pass by-laws to suppress and restrain all descriptions of gaming, which clearly include the game of billiards.
The word restrain, when used as it is in the village charter, has been held to confer the power to license. Smith v. The City of Madison, 7 Ind. 86; The City of Emporia v. Volmer, 12 Kan. 622; State v. Clarke, 54 Mo. 17. It is not synonymous with suppress, but contemplates the continued existence of the business, placing it within bounds; in effect licensing it.
The powers conferred upon the selectmen and the village corporation are substantially the same; and if the claim of the prosecutor is the correct one, then each has the power to license, or suppress, gaming in the village limits.
*210It can hardly be supposed that the legislature intended such a result. The provision in the charter derogates from, and is inconsistent with, the general law; and the legislature must have intended by it to repeal the latter, as to the territory embraced in the village limits.
The case of Daw v. Metropolitan Board, 104 E. C. L. 162, is similar to the one at bar. The question was, which of two public boards had power to number the houses in certain streets. The court say: “ Where two statutes give authority to two public bodies to exercise powers which cannot consistently with the object of the legislature coexist, the earlier must necessarily be repealed by the later statute. The purpose of numbering houses is to distinguish them from each other; and, if the two boards had each the power to alter the numbers, that purpose would be frustrated.”
In this case, if the general law was not repealed by the charter, the selectmen could suppress, and the village license, or the village suppress, and the selectmen license, by contemporaneous action.
Such a state of affairs could never have been contemplated by the legislature. The acts are repuguant, and the former is superseded by the latter. In Bennington v. Smith, 29 Vt. 254, the selectmen of the petitioning town laid out a highway in the village of Bennington, whose charter invested the trustees of the village with the same power and authority over highways within the village limits that the selectmen by general law had over the town. It was held that the power of the selectmen over the subject was not taken away by the village charter; but it was put upon the ground that there was no provision for compelling the village by indictment to keep its highways in repair, or for maintaining an action against it for losses sustained by reason of defects therein, or for laying highways continuously, part of which lay within the limits of the village and part without. Such cogent reasons for a like *211holding do not exist in the present case; and by the general rules for the construction of statutes, above referred to, we must hold that the authority of the selectmen over the billiard tables was taken away.
2. This prosecution was commenced by a special prosecutor, appointed under Act No. 112, passed at the session of 1881; and the relator claims that the act is in conflict with that article of the Constitution which requires that “ State’s attorneys shall be elected by the freemen of their respective counties.” We think the legislature have power to provide for the commencement of prosecutions by other officers than state’s attorneys, as they have done since the early days of the government; and require their election by the people, as in the case of town grand jurors, or appointment by the governor, as under the act in question. Vacancies in most, if not all, elective offices are now filled by appointment; in some cases by the governor, in other cases by the judges or selectmen.
As to the propriety of the act in question we have nothing to do. We simply decide that the legislature have power to provide for the commencement of prosecutions by informing officers not elected by the people. The question of the constitutionality of the fourth section of the act, giving power to the special prosecutor to control the trial and disposition in the higher courts of the cases begun by him, is not before us.
The selectmen having no authority in the matter, their action was unauthorized; the relator was illegally imprisoned, and it is ordered that he be discharged.